United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-20679
                         Summary Calendar


RICHARD BAGGETT

                     Petitioner - Appellant

     v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                     Respondent - Appellee

                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:05-CV-1277
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Richard Baggett, Texas prisoner # 507596, appeals the denial

of FED. R. CIV. P. 60(b) relief and moves for a certificate of

appealability (COA) and permission to proceed in forma pauperis

(IFP) to challenge the district court’s transfer order construing

his 28 U.S.C. § 2254 petition challenging his aggravated sexual

assault conviction as successive.   He has also moved for a three-

judge panel.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20679
                                -2-

     The district court’s transfer order that Baggett seeks to

challenge is a non-appealable interlocutory order.   See Brinar v.

Williamson, 245 F.3d 515, 517-18 (5th Cir. 2001).    Therefore the

district court did not abuse its discretion in denying Rule 60(b)

relief.   See Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402

(5th Cir. 1981).   Because this case presents only Baggett’s

appeal from the denial of his Rule 60(b) motion and is not an

appeal from the merits of his habeas petition, no COA is

required.   See Dunn v. Cockrell, 302 F.3d 491, 492 (5th Cir.

2002).

     AFFIRMED; COA DENIED AS UNNECESSARY; IFP DENIED; MOTION FOR

THREE-JUDGE PANEL DENIED AS MOOT.